 



(ENDOCARE LOGO) [a22805a2280500.gif]   Customer Quote
Equipment, Procedures, and/or Products 201 Technology Dr. • Irvine • California
• 92618     Tel: 866-313-2796 Fax: 866-313-3636 or 949-450-5407    

Exhibit 10.5

             
Date Initiated
  12/13/05         Customer Name   Advanced medical partners, Inc. (AMPI) (dba
Cryosyndicators)-National
Address
  701 Interstate 20 East        
 
  Arlington, TX 76018        
Customer Contact Name
  Robert Yonke/Chris Ringel   Tel No.   817-465-3900
Endocare Sales Representative
  Dan Callahan   Tel No.   319-431-3411

                      Qty.   Model No.   Description   List Price ($)   Quote
($)             (U.S. Dollars)   (U.S. Dollars)
1
  CRYO-206F   Prostate CryoAblation Procedure Kit
     ·  SIX (6) CRYO-44 F (2 mm CryoProbe™)
     ·  SIX (6) CRYO-55 F (TempProbe™ Short)
     ·  ONE (1) CRYO-60 (Urethral Warming Catheter Kit)   $ 8,000.00     **
1
  CRYO-103   Custom Prostate CryoAblation Procedure Kit
     ·  SIX (6) CRYO-40 F (3 mm CryoProbe™)
     ·  FIVE(5) CRYO-55 F (TempProbe™ Short Direct Access System)
     ·  ONE (1) CRYO-60 (Urethral Warming Catheter Kit)
     ·  ONE (1) CRYO-72 (FastTrac™ CryoProbe Direct
        Access Set — 1 mm)   TBD   **
1
  CRYO-103
Short Ice   Custom Prostate CryoAblation Procedure Kit
     ·  SIX (6) 2.4S CryoProbe — Short Ice — Sharp Tip
     ·  SIX (6) CRYO-55 F (TempProbe™ Short)
     ·  ONE (1) CRYO-60 (Urethral Warming Catheter Kit)   TBD   **
1
  CRYO-2.4S   2mm 2.4S CryoProbe — Short Ice — Sharp Tip   $ 2,000.00     **
1 Box
  CRYO-103
2.4S   Custom CRYO-2.4S Box
2mm 2.4S CryoProbe — Short Ice — Sharp Tip
(Packaged as Ten (10) Probes)     N/A     **
1
  CRYO-44 F   2 mm CryoProbe™ (Direct Access System)   $ 2,000.00     **
1 Box
  CRYO-103
44 F   Custom CRYO-44 F Box
2 mm CryoProbe™ (Direct Access System)
(Packaged as Ten (10) Probes)     N/A     **
1
  CRYO-40 F   3 mm CryoProbe™   $ 2,250.00     **
1 Box
  CRYO-103
40 F   Custom CRYO-40 F Box
3 mm CryoProbe™
(Packaged as Ten (10) Probes)     N/A     **
1
  CRYO-46 F   5 mm CryoProbe™
(Manufacturing of this Product to be discontinued)   $ 2,500.00     **
1
  CRYO-48 F   8 mm CryoProbe™   $ 2,750.00     **
1
  CRYO-54   TempProbe™ Long   $ 150.00     **

      See page 5 for Terms & Conditions   FM00-0190 Rev. A (June -2005)

** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



(ENDOCARE LOGO) [a22805a2280500.gif]   Customer Quote
Equipment, Procedures, and/or Products 201 Technology Dr. • Irvine • California
• 92618     Tel: 866-313-2796 Fax: 866-313-3636 or 949-450-5407    

                      Qty.   Model No.   Description   List Price ($)   Quote
($)             (U.S. Dollars)   (U.S. Dollars)
1
  CRYO-55 F   TempProbe™ Short Direct Access System   $ 150.00     **
1
  CRYO-75   TempProbe™ Trocar Needles, 3-Pack (for use with CRYO-54)   $ 75.00  
  **
1
  CRYO-72   FastTrac™ CryoProbe Direct Access Set — 1 mm (includes CRYO-73)   $
500.00     **
1
  CRYO-73   FastTrac™ Introducer Sheaths, 8-Pack   $ 100.00     **
1
  CRYO-74   FastTrac™ CryoProbe Direct Access Set — 2 mm (includes CRYO-73)   $
500.00     **
1
  CRYO-60   Urethral Warming Catheter Kit   $ 350.00     **
1
  R3.8L   RenalCryo 3.8mm Angled Probe — oblong ice — long shaft   $ 3,500.00  
  **
1
  R3.8   RenalCryo 3.8mm Angled Probe — oblong ice
*Upon Availability   $ 3,500.00     **
1
  R2.4L   2.4 mm Renal Probe Sharp Tip, Oblong Ice Long Shaft   $ 3,500.00    
**
1
  R2.4   2.4 mm Renal Probe Sharp Tip, Oblong Ice   $ 3,500.00     **
1
  R1.7   1.7 mm Renal Probe Sharp Tip, Oblong Ice   $ 2,500.00     **

Payment Terms:
Net 30 days, fob irvine/origin. All customers subject to credit approval.
Pricing does not include applicable local or state taxes.
SPECIAL CONDITIONS SPECIFIC TO ADVANCED MEDICAL PARTNERS, INC (AMPI)
Volume Discount Pricing
**
Packaged CRYO-40F, CRYO-44F & CRYO 2.4S Probes*
**
The following conditions apply to Packaged CRYO-40F, CRYO-44F & CRYO 2.4S
Probes*:
**
New Products
Additional products introduced by Endocare, Inc. during the term of this
agreement will be negotiated at the time of product release.
Customer Service Representative:          Michelle Kennedy
                    Tel No. :     866-313-2796 ext. 5423
Endocare Approval

             
x Required
  o Not Required   Mary Syiek, Vice president   Date 12-13-05
x Required
  o Not Required   Kevin Quilty, Sr.V P, Sales & Marketing   Date 12-13-05
x Required
  o Not Required   Michael rodriguez, CFO or William Nydam, President   Date
12-13-05

The customer quote is valid between 12/13/05 thru 1/13/06 upon acceptance of the
pricing, terms, & conditions, the customer quote and its contents are valid
until 12/31/06. **

      See page 5 for Terms & Conditions   FM00-0190 Rev. A (June -2005)

** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



(ENDOCARE LOGO) [a22805a2280500.gif]   Customer Quote
Equipment, Procedures, and/or Products 201 Technology Dr. • Irvine • California
• 92618     Tel: 866-313-2796 Fax: 866-313-3636 or 949-450-5407    

         
Printed Name
  Robert A. Yonke    
Signature
  /s/ Robert A. Yonke   Date 01-09-06
Title
  CEO    

      See page 5 for Terms & Conditions   FM00-0190 Rev. A (June -2005)

** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Endocare, Inc
Standard Terms and Conditions
Effective June 1, 2005
Payment:

1)   Payment terms will be based on Endocare’s customer credit evaluation and
may include filing of UCC-1 on disposables until payment in full has been
received by Endocare.   2)   Endocare standard payment terms are Net 30 Days.

Delivery:

1)   Goods will be shipped F.O.B. Irvine, California.   2)   Shipping and
handling charges are to be incurred by the customer.

Returned Goods Policy:

1)   All product exchanges/ returns require Endocare management approval.   2)  
A Return Merchandise Authorization number must be obtained prior to the
exchange/return of product for any reason. To obtain authorization for return
Contact Endocare Customer Service 866-313-2796. Items returned without prior
approval will not be accepted.   3)   Defective product will be replaced only
upon Endocare’s review and approval.   4)   With the exception of the return of
defective product, all product exchanges must be in their original package and
in saleable condition. The sterile packaged product must have an expiration date
exceeding six (6) months from the date of return.   5)   Product exchanges will
be subject to a 10% restocking fee.   6)   No credit memos or cash refunds will
be issued. Any exceptions to this policy require Endocare management approval.  
7)   Purchased Cryocare Disposables returned will only be considered if
defective or opened (unused). In this instance, the Cryocare Disposable(s) would
be replaced as an exchange only. Endocare Senior Management must approve.

Warranty:

1)   Endocare warrants all products to be free of manufactures defect one year
from the date of purchase.

Page 5 of 5   FM00-0190 Rev. A (June -2005)

** Asterisks indicate confidential terms that were redacted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 